Citation Nr: 1647430	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  07-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from August 1987 to June 1991.  Service in Southwest Asia is indicated by the record.  He is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2007, the Veteran testified at a hearing before a decision review officer.  In February 2010, he presented sworn testimony during a personal hearing in Winston-Salem, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In May 2010, the Board remanded this case for further development.  In a March 2012 decision, the Board dismissed the claim of service connection for hypertension.  In May 2012, the Board vacated that dismissal and again remanded this case for further development.  In June 2013, the Board remanded the issue of service connection for hypertension for additional development.

In a March 2014 decision, the Board denied the Veteran's hypertension claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board's March 2014 decision and remanded the matter for appropriate action, pursuant to a Joint Motion for Remand.

In Board decisions dated August 2015 and June 2016, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.
FINDINGS OF FACT

1.  Hypertension did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

2.  Hypertension is not caused or aggravated by the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2015).

2.  Hypertension is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regard to the hypertension claim, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in December 2005 and March 2006 communications, and the claim was thereafter readjudicated in multiple SSOCs.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that the duty to assist has been met.  The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), VA treatment records, and secured examinations in furtherance of his claim.  Pursuant to the August 2015 Board Remand, the RO attempted to obtain the Veteran's treatment records from the VA medical center (VAMC) in Salisbury, North Carolina, dating from June 1991.  Critically, as documented in the October 2015 Report of General Information, no additional records from the Salisbury VAMC were shown to exist.  In addition, as instructed in the August 2015 Remand, the RO again attempted to obtain the Veteran's complete service treatment records (STRs) to include records from field hospitals in which he sought treatment during his service in Southwest Asia from October 1991 to April 1991, as well as his service separation examination performed at Fort Hood, Texas, in August 1991.  The RO was also to obtain the Veteran's records from his service in the U.S. Army National Guard from 1991 to 1993 reflecting any treatment and/or service in the Southwest Asia Theater.  Crucially, as described in the December 2015 Formal Finding, no additional STRs including field hospital and National Guard records were able to be obtained.  To this end, the Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As there is no evidence that any such outstanding VA treatment records and service records, to include field hospital and National Guard records, VA has no further duty to the Veteran with respect to obtaining these records.

Additionally, pursuant to the June 2016 Board Remand, the Veteran was afforded a VA medical opinion in July 2016, the report of which is of record.  The Board recognizes that the July 2016 VA medical opinion was provided by a nurse practitioner instead of a physician, as instructed in the Board Remand.  However, the Board finds that a nurse practitioner possesses the medical education and training necessary to provide a competent medical diagnoses or opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007)(holding that a nurse practitioner's medical education and training allows him or her to provide competent medical diagnosis, statements, or opinions).  The July 2016 VA nurse practitioner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the July 2016 VA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as cardio-vascular renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

In this matter, the Veteran contends that he has hypertension, which is due to his active military service.  He alternatively contends that his hypertension is caused or aggravated by the pain and stress associated with his service-connected disabilities.  To this end, the Board notes that the Veteran is service-connected for migraine headaches, tinea cruris and tinea pedis with onychomycosis, post-operative duodenal ulcer disease, an abdominal surgical scar, and iron deficiency anemia.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from August 1987 to June 1991.  The Board recognizes that the Veteran is a recipient of the CIB.  In this case, however, there has been no assertion that hypertension was incurred during combat, and thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to this claim.  A review of the Veteran's STRs documents two elevated blood pressure readings:  140/70 in June 1988 and 180/68 in April 1989.  Critically, however, the Veteran's STRs, including his June 1991 separation examination, do not document any complaint of or treatment for hypertension.

Post-service treatment records documented the following elevated blood pressure readings:  152/95 (August 1993), 141/79 (November 1993), 156/102 and 130/100 (February 1995), 157/100 (December 1995), and 140/79 (March 1999).  A diagnosis of hypertension was noted in March 1999.

The Veteran was afforded a VA examination in October 2007 at which time the examiner confirmed a diagnosis of essential hypertension.  The examiner opined that the Veteran's hypertension was "not caused by or a result of, nor chronically aggravated by ulcer disease, or chronic skin (fungal) infection."  The examiner stated, "[c]hronic fungal infections of the skin are not a recognized cause of essential hypertension, nor as a chronic aggravating factor for hypertension."  The examiner further reported, "[w]hen the Veteran was in service, and his peptic ulcer disease was highly active, he was not diagnosed with hypertension."  The examiner continued, "[o]ccasional, isolated, elevated blood pressure recordings were identified in the SMRs, however, the majority of blood pressures recorded in the SMRs were normal, and no diagnosis of hypertension, in service, is supported."  The examiner additionally stated, "[f]urther, the Veteran states his peptic ulcer disease is 'better' now.  No chronic aggravation of the Veteran's hypertension by peptic ulcer disease, is identified in the medical records."

Another VA medical opinion was obtained in September 2013, at which time the VA examiner opined that the Veteran's hypertension was not due to his migraine headaches, noting that 95 percent of hypertension cases are of unknown cause.  Secondary hypertension accounts for 5 percent of hypertension and is caused by other medical problems, which does not include migraine, cluster or any other type of headaches.  Likewise, the September 2013 VA examiner opined that the Veteran's hypertension was not aggravated beyond its normal progression by his migraine headaches, noting that aggravation beyond the natural progression has not occurred.  To the extent that the Veteran's hypertension was poorly controlled, the examiner noted a well-documented history of poor medical compliance since 2003.  Based on the electronic record, the examiner estimated that the Veteran filled his medications about 40 percent of the time.

The September 2013 examiner noted that she reviewed only the VA medical records and not the entirety of the claims file, which included the Veteran's various lay statements, noting that the claims file weighed more than 26 lbs. and would require more than the allotted time for a complete review.  In an October 2013 addendum opinion, which specifically did review the entirety of the claims file, another VA physician clarified that the Veteran's hypertension was not secondary to migraine headaches, pain, stress, or any other service-connected condition.  This physician noted that while pain, stress, and migraines can elevate blood pressure temporally, they do not produce a sustained elevation of blood pressure, which is what hypertension is.  To the extent that there has been association between hypertension and migraines, hypertension could trigger a migraine, but not the opposite.

The Veteran was again afforded a VA examination in February 2016 at which time the examiner determined that the Veteran's hypertension "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained that the Veteran's claims file, including his STRs, "showed no documentation of hypertension during active duty.  He was discharged at age 23 in 1991.  NO evidence of treatment/management for hypertension PROXIMATE to military service."  [Emphasis as in original],  The examiner further concluded, "[n]o evidence that any of his service-connected condition[s], is in any way related to his hypertension diagnosis."  Crucially, in rendering his opinion as to secondary service connection, the examiner failed to adequately address the question of whether the Veteran's hypertension was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by his service-connected disabilities, to include any pain and stress associated with said disabilities.  Accordingly, the matter was remanded in order to afford the Veteran another VA medical opinion to adequately address the questions of causation and aggravation.

Pursuant to the June 2016 Board Remand, the Veteran was afforded a VA medical opinion in July 2016.  The examiner reviewed the claims file, including the Veteran's VA, private, and service treatment records.  The examiner concluded, "it is less likely as not that the current hypertension is (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include any pain and stress associated with said disabilities."  The examiner noted, "[r]eview of medical record documents well controlled hypertension.  Review of the record indicates Veteran is [service-connected] for the following:  tinea curis, tinea pedis with onychomycosis, migraine headaches, postoperative duodenal ulcer disease, postoperative abdominal surgical scar, and iron deficiency anemia associated with ulcer disease."  The examiner continued, "[m]edical literature does not indicate that tinea curis, tinea pedis with onychomycosis, migraine headaches, postoperative duodenal ulcer disease, postoperative abdominal surgical scar, or iron deficiency anemia associated with ulcer disease cause hypertension."  As to the pain and stress associated with the claimed service-connected disabilities, the examiner further explained, "medical literature indicates transient BP elevations that may be associated with pain and stress do not represent an aggravation of hypertension but do represent a normal physiological response to the fight or flight response triggered by pain and stress during an adrenergic state."

The Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed hypertension and the Veteran's active duty service and his service-connected disabilities outweighs the medical evidence suggestive of a nexus.  In particular, the February 2016 VA medical opinion adequately addressed the question of direct service connection and the July 2016 VA medical opinion thoroughly addressed the question of secondary service connection and complied with the instructions of the prior Board remands.  These opinions were based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analyses of the Veteran's entire history.  The Board therefore places significant weight on the cumulative findings of the February 2016 and July 2016 VA examiners.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the February 2016 and July 2016 VA medical opinions.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his hypertension claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the July 2016 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  Crucially, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his service-connected disabilities or his military service where, as here, the issue concerns a complex medical question.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board further observes that the Veteran's contentions in support of service connection, including as to dependent and/or aggravated symptomatology, are contradicted by the findings of the February 2016 and July 2016 VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Moreover, there is no indication in the medical evidence of record that the Veteran was diagnosed with hypertension during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, the evidence does not document a diagnosis of hypertension until 1999.  C.f., Walker, 708 F.3d at 1331.  To this end, the Veteran's contentions regarding chronic hypertension dating from service are less probative than the findings of the pertinent VA examiners, as detailed above.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on both direct and secondary bases.  Accordingly, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


